     Case 3:19-cv-00275-MMD-WGC Document 30 Filed 12/17/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

FLAVIO MORENO,                       )               3:19-cv-00275-MMD-WGC
                                     )
                        Plaintiff,   )               MINUTES OF THE COURT
        vs.                          )
                                     )               December 17, 2020
ROMEO ARANAS, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion to Extend Time (ECF No. 29). Plaintiff requests an
extension of time to respond to Defendants’ Motion to Enforce Settlement Agreement (ECF No.
23).

        Good cause appearing, Plaintiff’s Motion to Extend Time (ECF No. 29) is GRANTED.
Plaintiff shall have to and including Friday, January 15, 2021, in which to file a response to
Defendants’ motion (ECF No. 23).

       IT IS SO ORDERED.

                                            DEBRA K. KEMPI, CLERK

                                            By:        /s/______________________
                                                   Deputy Clerk
